                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

MARTIN'S BULK MILK SERVICES, INC., a
Wisconsin corporation; and HARTFORD FIRE
INSURANCE COMPANY, a Delaware                                         8:19-CV-376
corporation;

                        Plaintiffs,                                  JUDGMENT

        vs.

TRANSAM TRUCKING, INC., a Missouri
Corporation; and KEVIN RUCKER, an
Individual;

                        Defendants.


       This matter is before the Court on the parties’ Stipulation of Dismissal with Prejudice.

Filing 41. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed with

prejudice, each party to bear its own fees and costs.


       Dated this 21st day of June, 2021.

                                                        BY THE COURT:


                                                        __________________________
                                                        Brian C. Buescher
                                                        United States District Judge
